DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
          Election/Restrictions
2.1.	Applicant’s election without traverse of  Group (I), claims 1-13 and 19, and also election Single disclosed Specie as Poly(ethylene terephthalate) heat-shrinkable film in the reply filed on  April 8, 2022 are acknowledged.
2.2.	Therefore, Claims 14 -18 and 20 are  withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 
  Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.1.	Claims 6 and 8 -10 are recites the limitation " the polyester material" –   see Claim 6 or " said polyester material" -see Claims 8-10. It is noted that Claims 6 and 
 8-10  are depending on Claim 1, which is silent with respect to " polyester material". Therefore, there is insufficient antecedent basis for this limitation in the claims 8-10.
3.2.	Claim 7 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because Claim 7 comprises indefinite term " generally".
3.3.	Claim 6 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because Claim 6 recites : " 
wherein the polyester material has a glass transition temperature that is sufficiently high to render the polymer film resistant to shrinkage at temperatures normally experienced during shipping.". 
	Note that terms " sufficiently", " high" , " normally" are indefinite terms of degree. In addition, because shipping can be conducted in different climate zones by different transportation mode, then it is unclear what is the range of glass transition temperature is claimed by Applicant. 	
      Claims Interpretation
4.1.	It is noted that Claim 1 is in format of product by process claim due to language " made from: " A heat-shrinkable polyester film comprising a thermally stretched film body, the film made from a modified polyester composition comprising one or more polyesters an amount of  maleic anhydride as a cross-linking agent; and optionally an amount of a glycol".
4.2.	In this respect note that In accordance with the applicable to the treatment of product-by-process claims (MPEP 2113) and practice established by court “even though product-by –process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
4.3.	Regarding phrase of Claim 1 as : " an amount of  maleic anhydride as a cross-linking agent " note that this language indicate a purpose or function of maleic anhydride and therefore constitute the indent use of maleic anhydride. However,  no patentable weight will be given to a claim limitation that constitute intended use: " If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997).
4.4.	Finally, due to language " optionally" presence of any additional glycol is not a requirement of Claims 1 and depending Claims 10,11 and 12. However, because polyester has one or more glycols ( for PET – at least ethylene glycol and  diethylene glycol generated during polymerization), then this limitation of Claim 1 and limitations of  depending Claims 10-12 represent optional claimed subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1-12  and 19 are rejected under  35 U.S.C. 103 as being unpatentable  over Ito et al ( US 2011/0143123) in view of Ito et al ( US 2007/0009750) – hereafter Ito2007). 
5.1.	Regarding Claims 1-12 and 19 Ito disclosed HSRF ( heat shrinkable film) comprising  PET ( poly(ethylene terephthalate) – see ( [0030] and Examples -[0076]-[0077], which can be modified with additional acid(s) and/or glycol(s) ( see [0031-[0034]), including ,for example 1,4-butanediol ( this read on polyol of Applicant's Claim 12) or polyethylene glycol( see [0034]).
5.2	According Ito film has HSR ( heat shrinking ratio) of more than 50% at 90° C ( see [0016]) and thickness in range from 6 micron to 250 micron ( see [0049], wherein film with thickness of 40 micron is exemplified ( see [0087]). Because 1 mm ( millimeter) is equal 1000 micron, then range claimed by Applicant's Claim 5 is from l 10 micron to 1000 micron. Therefore, limitation of Claims 5 and 19 are satisfied.
5.3.	Regarding Claim 7 note that Ito teaches that ( see [0049]): " In drawing process, preheating is preferably given to a material film at a temperature of not less than a glass
transition temperature (Tg) of the polymer constituting the film, and not more than Tg+80° C. In heat setting at the time of drawing, the film preferably is passed within a heating zone having a temperature of 30° C. to 150° C". Therefore,  it is reasonably to assume that Tg ( glass transition temperature ) of polyester disclosed by Ito is in range from 30° C. to  70° C ( 150-80+70) – same range as claimed by Applicant in Claim 7.
	Regarding Claim 8 Ito disclosed that polyester composition was melted and extruded at temperature of at 275° C ( see [0085]) – this temperature is inside range of Applicant's claim 8. 
5.4.	Therefore, Ito disclosed  HSRF with same properties as claimed by Applicant, wherein polyester composition can be modified with presence of additional  acids and glycols, and teaches that film should have coating layer in order to obtain film with satisfactory  transparency and " slipping  properties property which is required in terms of handling of the film " ( see [0051]) which comprises ( see [0053]) " about 0.5 to 10 mol% of a component having a polymerizable unsaturated double bond such as fumaric
acid, maleic acid ... and, as a glycol component, a component selected from an aliphatic
diol such as ethylene glycol, 1,3-propanediol, 1,4- butanediol.. Further, the graft sites are composed of polymerizable unsaturated monomers and are preferable to contain components selected from fumaric acid, maleic acid, maleic anhydride, acrylic acid, methacrylic acid, etc." , but silent regarding presence of maleic acid (or anhydride) in "body" of the film.
	However, Ito2007 teaches that shrinkable film comprising poly(ethylene terephthalate) can be modified with amount  up to 20 mol% of " dicarboxylic
acid containing a polymerizable unsaturated double bond include α, β-unsaturated dicarboxylic acid ( e.g., fumaric acid, maleic acid, maleic anhydride, itaconic acid, citraconic acid)..." – see Ito2007 [0033] and also teaches that presence of unsaturated acid, comprising double bonds can be used in order to obtain self-crosslinking graft copolyester ( see [0138]).
	Therefore, it would be obvious to one of ordinary skill in the art to modified polyester composition of  HSRF disclosed by Ito  by adding maleic acid of anhydride in range up to 20 mol% per guidance provided by Ito2007 in order to obtain self-crosslinking graft copolyester with satisfactory "slipping properties" which .

6.	Claims 1-13  and 19 are rejected under  35 U.S.C. 103 as being unpatentable  over Liu et al ( US 2008/0058488) in view of Ito et al ( US 2007/0009750) – hereafter Ito 2007).
6.1.	Regarding Applicant's claims 1-13 and 19 Liu disclosed HSRF comprising modified  PET ( see Abstract), wherein PET comprising  ethylene glycol and additional glycol in amount up 40 mole% as ,for example, polyethylene glycol, and also another modifier in  amount up to 30 mole% " preferably" selected from different dicarboxylic acids  ( see [0025]) and  branching agent: " selected from the group consisting of 1,1,1,-Tris(hydroxylmethyl) propane, 1,1,1,-Tris(hydroxylmethyl)propane alkoxylate, pentaerythritol,  pentaerythritol alkoxylate, Di-pentaerythritol, Di-pentaerythritol alkoxylate, Tri-pentaerythritol, glycerol, and combinations thereof; "  see [0010] – identical branching agent as claimed by Applicant in Claim 13.
6.2.	Note that HSRF " the thermally stretched PET film body has a film thickness ranging from 0.01 mm to 0.1 mm" ( see [0028]) – same range as claimed by Applicant in Claims 5 and 19.
6.3.	 According to Liu  film is obtained ( see [0010]):" by thermally stretching the
PET film in a stretching direction under a temperature ranging from 50° C. to 130° C. such that the ratio of the film thickness of the PET film after stretching to that of the PET
film before stretching ranges from 0.2 to 0.95 " – same method step as disclosed by Applicant ( see published Specification- PG PUB US 2020/0317874 , [0040]). Liu also disclosed that film may have HSR in one or both direction of more than 50% at elevated temperature of  95° C. – therefore limitations of Applicant's Claims 3 and 4 are met.
6.4.	Regarding Claim 6 and 7, Liu disclosed that polyester has Tg ( see [0018]) : " ranging from 40° C. to 85° C., more preferably, from 60° C. to 80° C., and most preferably, from 65° C. to 75° C." – same Tg as claimed by Applicant in Claim 7. Therefore, polyester disclosed by Liu has " a glass transition temperature that is sufficiently high to render the polymer film resistant to shrinkage at temperatures normally experienced during shipping " as required by Applicant's Claim 6.
6.5.	Regarding Claim 8 Liu disclosed that ( see [0019]):"  the PET material has a melting point ranging from 170° C. to 250° C.".
6.6.	Therefore, Liu disclosed HSRF with same properties as claimed by Applicant, wherein polyester composition can be modified with presence of additional  acids and glycols, but silent regarding presence of maleic acid (or anhydride) in polyester composition.
	However, Ito2007 teaches that shrinkable film comprising poly(ethylene terephthalate) can be modified with amount  up to 20 mol% of " dicarboxylic
acid containing a polymerizable unsaturated double bond include α, β-unsaturated dicarboxylic acid ( e.g., fumaric acid, maleic acid, maleic anhydride, itaconic acid, citraconic acid)..." – see Ito2007 [0033] and also teaches that presence of unsaturated acid, comprising double bonds can be used in order to obtain self-crosslinking graft copolyester ( see [0138]).
	Therefore, it would be obvious to one of ordinary skill in the art to modified polyester composition for HSRF disclosed by Liu  by adding maleic acid of anhydride in range up to 20 mol%  per guidance provided by Ito2007 in order to obtain self-crosslinking graft copolyester  due to presence of maleic acid comprising  unsaturated double bonds.
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure – see PTO-892 attached.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901. The examiner can normally be reached 8 a.m - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu ( Walter) Choi can be reached on (571) 272 1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY MESH/Examiner, Art Unit 1763  

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763